                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 INVENTUS POWER, INC. and ICC                    )
 ELECTRONICS (DONGGUAN) LTD.,                    )
                                                 )          Case No. 20-cv-3375
                  Plaintiffs,                    )
                                                 )          Judge Robert M. Dow, Jr.
           v.                                    )
                                                 )
 SHENZHEN ACE BATTERY CO., LTD.,                 )
                                                 )
                  Defendant.                     )

                            MEMORANDUM OPINION AND ORDER

          Plaintiffs Inventus Power, Inc. (“Inventus”) and ICC Electronics (Dongguan) Ltd. (“ICC”)

(together, “Plaintiffs”) bring suit against Defendant Shenzhen Ace Battery Co., Ltd. (“ACE” or

“Defendant”) for trade secret misappropriation under the Defend Trade Secrets Act, 18 U.S.C. §§

1836(b), 1839 et seq. (“DTSA”), and the Illinois Trade Secrets Act, 765 ILCS 1065 et seq.

(“ITSA”). Currently before the Court is Defendant’s motion to dismiss based on forum non

conveniens [136]. For the following reasons, Defendants’ motion [136] is denied.

I.        Background

          Defendant first raised its jurisdictional and venue challenges in opposition to Plaintiffs’

motion for a temporary restraining order (“TRO”). At that point, Defendant had not formally

moved to dismiss the complaint and provided minimal briefing or evidence to support its

arguments. In its opinion granting a TRO [48], the Court determined that Plaintiffs were likely to

succeed on the merits of their action and establish personal jurisdiction over Defendants and proper

venue in this District. See id. at 7-13. Knowledge of the Court’s prior opinion is assumed here,

and the Court refers the parties to that opinion for background on the complaint’s allegations, id.

at 1-6.
II.    Legal Standard

        Venue is proper in “a judicial district in which a substantial part of the events or omissions

giving rise to the claim occurred” or “if there is no district in which an action may otherwise be

brought . . . any judicial district in which any defendant is subject to the court’s personal

jurisdiction.” 28 U.S.C. § 1391(b). In this case, this judicial district is where Inventus is

headquartered, where it originated the trade secrets at the heart of this action, and where it allegedly

suffered harm as a result of Defendant’s actions. Venue is therefore proper in this District.

        Even where venue has been established, however, “[t]he doctrine of forum non conveniens

allows a federal court to dismiss a claim when a foreign jurisdiction would provide a more

convenient forum to adjudicate the matter, and dismissal would serve the ends of justice.” Maui

Jim, Inc. v. SmartBuy Guru Enterprises, 386 F. Supp. 3d 926, 949 (N.D. Ill. 2019). The doctrine

“is an exceptional one that a court must use sparingly.” Deb v. SIRVA, Inc., 832 F.3d 800, 805

(7th Cir. 2016). “[U]nless the balance is strongly in favor of the defendant, the plaintiff’s choice

of forum should rarely be disturbed.” Id. at 806 (internal quotation marks and citation omitted).

A defendant’s “burden in alleging forum non conveniens … is heavy.” Id. at 810. It must “submit

evidence of an adequate and alternate forum,” such as expert affidavits. Id.at 810, 812. The Court

may also condition dismissal of the complaint on the defendant’s concession to jurisdiction in the

alternative forum, or otherwise “impose conditions if there is a justifiable reason to doubt that a

party will cooperate with the foreign forum.” Id. at 812.

        “A court considering a forum non conveniens motion weighs ‘a variety of relevant factors,’

many of which are ‘case-specific’; there is no ‘formula for weighing [the factors] precisely.’”

Greene v. Mizuho Bank, Ltd., 206 F. Supp. 3d 1362, 1379 (N.D. Ill. 2016). In general, the Court

must first “determine if an alternative and adequate forum is available and then go on to balance



                                                   2
the interests of the various participants,” as well as the public. Deb, 832 F.3d at 807. “We start

with the availability of the forum because, ‘[a]s a practical matter, it makes little sense to broach

the subject of forum non conveniens unless an adequate alternative forum is available to hear the

case.’” Id. (quoting Kamel v. Hill–Rom Co., 108 F.3d 799, 802 (7th Cir. 1997)). “The availability

of the forum is really a two-part inquiry involving availability and adequacy.” Id. A proposed

alternative forum is “available” if “‘all parties are amenable to process and are within

the forum’s jurisdiction.’” Fischer v. Magyar Allamvasutak Zrt., 777 F.3d 847, 867 (7th Cir.

2015) (quoting Kamel, 108 F.3d at 803). The forum is “adequate” if “the parties will not be

deprived of all remedies or treated unfairly.” Id.; see also Deb, 832 F.3d at 807 (“Adequacy only

comes into play to the extent that the remedy would be so inadequate that for all intents and

purposes the forum is not available.”). “A court may dismiss on forum non conveniens grounds

even though the foreign forum does not provide the same range of remedies as are available in the

home forum.” Kamel, 108 F.3d at 799. “However, the alternative forum must provide some

potential avenue for redress.” Id.

       After determining that an alternative forum is available and adequate, the Court must weigh

“both the convenience of the forum to the parties and witnesses (private interest considerations)

and various public interest considerations.” Pomerantz v. Int’l Hotel Co., 359 F. Supp. 3d 570,

580 (N.D. Ill. 2019); see also Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 (1981). “As a general

rule, a plaintiff's choice of forum should be disturbed only if the balance of public and private

interest factors strongly favors the defendant.” Clerides v. Boeing Co., 534 F.3d 623, 628 (7th Cir.

2008). The private interest factors include: “(1) the relative ease of access to sources of proof; (2)

availability of compulsory process for attendance of unwilling, and (3) the cost of obtaining

attendance of willing, witnesses; (4) possibility of view of premises, if view would be appropriate



                                                  3
to the action; and (5) all other practical problems that make trial of a case easy, expeditious and

inexpensive.” Maui Jim, 386 F. Supp. 3d at 950. “The public interest factors to consider are (1)

the administrative difficulties stemming from court congestion; (2) the local interest in having

localized disputes decided at home; (3) the interest in having the trial of a diversity case in a forum

that is at home with the law that must govern the action; (4) the avoidance of unnecessary problems

in conflicts of laws or in the application of foreign law; and (5) the unfairness of burdening citizens

in an unrelated forum with jury duty.” Id.

III.   Analysis

       A.      Availability and Adequacy

       The Court cannot say based on the submissions before it that China is an available and

adequate forum for litigating the parties’ dispute; nor has Defendant shown that the balance of

public and private interest factors strongly favors it. Defendant has therefore failed in its “heavy”

burden and its motion to dismiss must be denied. Deb, 832 F.3d at 810.

       In its memorandum in support of the motion to dismiss, see [65], the only evidence

Defendant provides as to the availability and adequacy of China as a forum is citation to general

provisions of the Civil Procedure Law of the People’s Republic of China, see id. at 8, and a handful

of cases. See id. at 7-10. Defendant provided no affidavit or expert testimony explaining the Civil

Procedure Law’s significance and practical operation; nor did Defendant agree to consent to suit

in any particular venue. According to Defendant, these provisions give the court in Defendant’s

domicile jurisdiction over Defendant (Article 21) and authorize ICC, as a Chinese corporation, to

bring suit against Defendant (Articles 2, 3, 48). See id. at 8. Further, “foreign enterprises and

organizations which institute or respond to actions in the people’s courts [are given] equal

procedural rights and obligations’ as domestic parties.” Id. (Article 5).



                                                  4
       Defendant’s citation to Chinese procedural law, without explanation or support from a

Chinese law expert or other qualified affiant, are insufficient to establish that China is an available

and adequate forum under the particular facts of this case. “It is not enough to assert baldly that

the proposed transferee forum is adequate.” Luxottica Grp. S.p.A. v. Zhao, 2017 WL 1036576, at

*2 (N.D. Ill. Mar. 17, 2017). Defendant’s citation to case law does little, if anything, to

strengthen its case, beyond indicating as a general proposition that, in some cases, China could be

an available and adequate forum. In Sinochem Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S.

422 (2007), the Supreme Court granted certiorari “to resolve a conflict among the Circuits on

whether forum non conveniens can be decided prior to matters of jurisdiction.” Id. at 428-29.

There, a Malaysian shipping company brought suit against a Chinese importer alleging fraudulent

misrepresentation in connection with the shipment of steel coils. Id. at 428. The district court

concluded that it lacked personal jurisdiction over Sinochem under Pennsylvania’s long-arm

statute. Id. at 427. Instead of ordering limited discovery, which might end up supporting

jurisdiction under Federal Rule of Civil Procedure 4(k)(2), the district court determined that the

case could be adjudicated adequately and more conveniently in the Chinese courts and dismissed

it on forum non conveniens grounds. On review, the Supreme Court held that the district court

was not required to first establish its own jurisdiction before dismissing the suit on grounds of

forum non conveniens.

       Sinochem offered no opinion on the adequacy of China as a forum generally; it merely

recognized that the district court had found the forum adequate. Further, in Sinochem, there were

already “long-launched” pending legal proceedings in China—and therefore no question whether

the parties would, in fact, be able to litigate in China. 549 U.S. at 428, 435. Further, “[n]o

significant interests of the United States were involved … , and while the cargo had been loaded



                                                  5
in Philadelphia, the nub of the controversy was entirely foreign: The dispute centered on the arrest

of a foreign ship in foreign waters pursuant to the order of a foreign court.” Id.; see also id. at 435-

36 (the “gravamen” of plaintiff’s complaint was “misrepresentations to the Guangzhou Admiralty

Court in the course of securing arrest of the vessel in China”). For those reasons, the Court

concluded that it was a “textbook case for immediate forum non conveniens dismissal.” 549 U.S.

at 436.

          In this case, by contrast, Plaintiff Inventus is an American corporation headquartered in

this District and has presented evidence that Defendant’s “alleged misappropriation was allegedly

knowingly directed to materials that originated from and are located at Inventus in this District.”

[48] at 10. As the Court explained in its opinion granting a TRO, “Plaintiff presents evidence

(including a forensic analysis and declarations) that ACE employees, while working for Plaintiff

and for the purpose of aiding Defendant, downloaded en masse volumes of documents that

originated at Inventus’s facilities in this District, and were either placed on a shared network drive

accessed by the employees or emailed to them, at their request.” Id. The evidence included

detailed declarations from Tom Nguyen (“Nguyen”), Inventus’ VP of Business Development,

about information shared with individuals who left Inventus for ACE. See id. at 11. “Nguyen

opines that these employees knew that the trade secret materials were developed in Woodridge,

Illinois based on their frequent interactions with Nguyen’s team, their frequent requests for highly

confidential information from the Woodridge team, and because a large number of the relevant

documents are marked as originating from ‘Woodridge, IL.’” Id.

          Defendant also cites a handful of cases that cite Sinochem and find China to be an adequate

alternative forum.     Defendant claims that “[b]ased on the facts that numerous courts have

previously found China to be an adequate alternative for forum non conveniens purposes, a



                                                   6
Chinese court is an adequate alternative forum for the purposes of litigating the tort claims.” [136]

at 10. But each of the cases cited by Defendant was decided on its own unique facts and record.

They do not provide an adequate basis on which to conclude that China would be an adequate

forum in this case.

       In response to Defendant’s motion to dismiss, Plaintiffs emphasize Defendant’s failure to

provide any evidence to support its conclusion that China is an available and adequate forum.

Plaintiffs also provide a declaration from an expert in Chinese law, Jianwei (Jerry) Fang. See [81-

3]. Mr. Fang is an attorney at a law firm in China. He is a member of the PRC bar and the New

York State Bar and has been qualified to practice law in China for over 15 years. See id. at 4-5.

Mr. Fang explains why, in his opinion, China is not currently available as an alternative forum and

a Chinese court would not be able to provide Plaintiffs with the relief they seek here, including a

worldwide injunction; the details of his opinion are discussed below.

       With its reply brief, Defendant provides a declaration from its own expert, Nick Liu, a

former judge and senior partner at a law firm in Beijing, working in the areas of IP law, unfair

competition law, and dispute resolution. Mr. Liu opines that China is an available and adequate

forum for Plaintiffs’ lawsuit. Since Defendant did not offer Mr. Liu’s declaration until its reply,

Plaintiffs have not had a chance to respond and Mr. Liu’s opinions have never been “subject to an

adversarial process in which the parties had an opportunity to argue about their meaning and

import.” Deb, 832 F.3d at 814. The Court could order Plaintiffs to file a sur-reply, or find that

Defendant waived arguments that it raised for the first time in reply. See Tata Int’l Metals,

(Americas) Ltd. v. Kurt Orban Partners, LLC, 482 F. Supp. 3d 737, 751 n.3 (N.D. Ill. 2020)

(“arguments raised for the first time in a reply brief are waived”). The Court concludes that neither

course is necessary, however, because Defendant and Mr. Liu have not alleviated several of the



                                                 7
concerns that Plaintiffs and Mr. Fang identified with dismissing this lawsuit in favor of a forum in

China.

         As a general matter, there appears to be no serious dispute between the parties’ experts that

China is an “available” forum in the sense that the parties are (or at least may be) amenable to

process and within the Chinese courts’ jurisdiction. However, Plaintiffs have made a persuasive

showing that China is “presently unavailable.” As an initial matter, Plaintiffs point out that

although Defendant allegedly filed a lawsuit against Inventus for “unfair competition” in “local

court of Shenzhen City” in China, Inventus (at the time of briefing) had not received any

confirmation that the Chinese courts had accepted the case. See [82] at 9, n.1 (citing [32-1] at 6,

¶ 21). This gives the Court pause, as it suggests the courts in Defendant’s domicile may not be as

available as Defendant claims, or at least for lawsuits concerning a U.S.-based plaintiff injured in

the United States. By contrast, this case has already been pending for nearly a year and the parties

have made substantial inroads on discovery and other issues. To the extent that any action in China

has gone forward, the parties should have advised the Court of its status.

         Regardless, Defendant has not sufficiently rebutted Plaintiffs’ showing that China is

“presently unavailable” as an alternative forum due to travel restrictions imposed to control the

COVID-19 pandemic. See [82] at 9. Defendants do not dispute that U.S.-based witnesses cannot

travel to China due to the COVID-19 travel ban. More particularly, Mr. Fang explains that unless

for an emergency—which would not include a trial—all valid Chinese visas and residence permit

entries held by foreigners have been suspended and revoked since March 28, 2020. [81-3] at 5-6.

Also, there is no way for any U.S.-based witnesses to obtain a visa at this time. Id. at 6. At the

time Plaintiffs filed their brief, there was no indication of when the policy would terminate. The

Court’s own research indicates that China recently loosened travel restrictions for U.S. passengers



                                                  8
who are vaccinated with American-made vaccines; however, the parties have not briefed the issue

and it is unclear how any policy changes in China would affect this particular case.

       Plaintiffs explain that two of their key witnesses—Nguyen and Nou Ma (“Ma”), Inventus’s

Chief Human Resources Officer—are based in Woodridge, Illinois and therefore will be unable to

travel to China. See [82] at 9. Defendant disputes that Nguyen’s or Ma’s testimony would be

necessary at trial and argues, alternatively, that the two witnesses would be allowed to testify by

video instead of in person. Plaintiffs have made a convincing showing that Nguyen’s and Ma’s

testimony would likely be required at trial. Plaintiffs indicated in their initial disclosures that they

intend to rely on these witness to testify about the development of Inventus’ trade secrets, the

former ACE employees’ scope of work, and their access to and use of Inventus’ trade secrets. See

[81] at 16.

       In addition, Defendant fails to demonstrate that video testimony is a viable work-around in

this case. The Chinese law that Mr. Liu says authorizes video testimony requires both (1) the

consent of all parties; and (2) permission from the court. See [84-2] at 5 & n.6 (citing Article 259

of the Interpretation of Civil Procedure Law of P.R.C.). As far as the Court is aware, Defendant

has not consented to Plaintiff’s use of video at a trial or during other legal proceedings in China.

Even if Defendant provided consent, however, Mr. Fang’s unrebutted testimony is that in a case

of this complexity, a court would be unlikely to grant permission to hold a trial or hearing via video

conference. Based on Mr. Fang’s experience and “legal research regarding public judgements on

trade secret cases issued by courts in the Guangdong Province (where AcePower and ICC are

located), no alternative forms of witness testimony, e.g., testimony via written submission of

statements or live remote video without attending trials in person, has been admitted by courts in

Guangdong in recent cases.” [81-3] at 5. According to Mr. Fang, “if this case were required to be



                                                   9
brought in China, it would be necessary for Mr. Nguyen to testify in person as to the trade secret

misappropriation that occurred in Illinois, as well as the development, research, and testing of the

trade secrets in Illinois, in order to demonstrate the unique technological features of each of

Plaintiffs’ trade secrets as well as the value of Plaintiffs’ trade secrets.” Id. at 4. Also, “if this case

were required to be brought in China, it would be necessary for Mr. Ma … to testify in person and

explain the AcePower employees’ familiarity with Plaintiffs’ trade secret policies, their

employment history, the scope of their job duties, etc., to a court in China.” Id. at 5. Mr. Fang

opines that in-person testimony would be required due to the “large amount of documents and

source code at issue in this case, the complexity of the technologies at issue, and the nature of the

underlying trade secret dispute.” Id. In proceedings in this District, by contrast, Defendant’s

witnesses can provide testimony remotely, e.g., through depositions in Macau or Hong Kong,

where (according to Mr. Fang) such proceedings are permitted and routinely take place. See [82]

at 9.

        The Court now turns to adequacy. Defendant and Mr. Liu contend that China is an

adequate forum because “[v]iolations related to trade secret[s] are punishable by law in China.”

[136] at 8-9 (citing Article 9 of the Anti-Unfair Competition Law). Also, “individuals and entities

who misappropriate ‘commercial secrets’ can be held criminally liable in China.” Id. at 9 & n.1

(citing Criminal Law of the People’s Republic of China, art. 219 (2017 Amendment)); see also

[84-2] at 5-7. In general, both experts recognize that Chinese law authorizes “conduct preservation

measures” that are functionally equivalent (or at least similar to) injunctive relief in the United

States. However, Mr. Fang states that “according to case law research, no public act preservation

order has ever been issued by the courts in Guangdong Province, where AcePower and ICC are

located.” [81-3] at 8.



                                                    10
       Mr. Liu disputes this and identifies one case in which he says a court in Guangdong

Province granted injunctive orders, Guangzhou Pharmaceutical Group Co., Ltd vs. Guangdong

Jiaduobao Beverage & Food Co., Ltd. See [84-2] at 9 & n.16; see also id. at 8 & n.11. The source

cited by Defendant in footnote 11 indicates that Guangzhou Pharmaceutical Group was a false

advertising and unfair competition dispute involving a disputed advertising slogan. Defendant

does not attach the case or provide any analysis of it. Since this is the only case Defendant

identifies, the Court is not particularly convinced as to the availability of injunctive relief to

Plaintiffs in China. See, e.g., Luxottica, 2017 WL 1036576, at *2 (denying forum non conveniens

based on affidavit from defendant’s Chinese counsel that the Chinese District Court was an

adequate forum to litigate plaintiff’s trademark claims, where the affidavit provided by defendant’s

counsel “merely cit[ed] to trademark infringement cases that were apparently decided in Chinese

Courts”; “[t]here were no written decisions supplied with the affidavit and there was no discussion

about whether the Chinese court was applying Chinese law or United States law,” “no indication

what the decisions were other than in general that injunctions were issued and damages awarded,”

and no indication “one way or another whether a Chinese court would accept jurisdiction in this

case which involves Italian companies seeking to enforce American Trademark law”).

       Further, Mr. Fang points out that, assuming injunctive relief is available, “the order cannot

be executed outside the territory of the PRC, which would additionally lead to insufficient

protection of the Plaintiffs’ trade secrets.” [81-3] at 8. For example, Plaintiffs explain, “the order

from the PRC court will not prevent AcePower from using or disclosing Plaintiffs’ trade secrets

outside of China, including in the Northern District of Illinois and throughout the United States.”

Id. Mr. Liu’s testimony does not convince the Court that a court in China would be able to monitor

extraterritorial activity or require compliance with its orders outside of China. He does not provide



                                                 11
any examples of cases in which this has been done, either generally or in a case involving a foreign

plaintiff and a Chinese defendant. By contrast, the DTSA, under which Plaintiffs bring suit here,

provides for worldwide injunctive relief and remedies. See 18 U.S.C. § 1837. The Court’s

temporary restraining order enjoins Defendant throughout the world, see [50] at 2, ¶ 2, and

Defendant confirmed its compliance with the Court’s order, see [54]. Under these facts, the Court

cannot conclude with any confidence that Plaintiffs would have a viable avenue of relief in China

were the Court to dismiss this action.

               B.      Balancing

       The Court could rest its decision solely on Defendant’s failure to demonstrate that China

is an available, adequate forum. The Court will nonetheless discuss the private and public interest

factors, which also weigh in favor of this Court retaining jurisdiction. In examining the individual

factors, the Court keeps in mind that “[t]here is a strong presumption in favor of the plaintiff's

choice of forum.” Zelinski v. Columbia 300, Inc., 335 F.3d 633, 643 (7th Cir. 2003). Defendant

argues that this presumption should not apply with the usual force in this case because only

Inventus is headquartered in this District; ICC is a Chinese corporation like Defendant. However,

the Court sees no logical reason for discounting Inventus’ choice of forum. Defendant cites no

case law suggesting this is the rule. Inventus is headquartered in this District, originated its trade

secrets in this District, and has submitted evidence that it was injured in this District as a result of

Defendant’s actions. This is sufficient reason for applying the usual presumption in favor of the

plaintiff’s forum. See, e.g., Domanus v. Lewicki, 645 F. Supp. 2d 697, 701 (N.D. Ill. 2009) (where

at least one plaintiff was an Illinois resident, and thus suit was “filed in his home forum,” there

was “a reasonable basis for applying the presumption in favor of plaintiffs’ chosen forum”); TNT

USA, Inc v. TrafiExpress, S.A. de C.V., 434 F. Supp. 2d 1322, 1333 (S.D. Fla. 2006) (“the fact that



                                                  12
[plaintiff] TNT Holdings is a Dutch corporation has little effect upon the deference that must be

given to the choice of forum made by [plaintiff] TNT USA”). The Court now turns to the

individual public and private interest factors.

        A.      Private Interest Factors

        The private interest factors are all either neutral or weigh in favor of the Court retaining

jurisdiction.

                1.     Ease of access to sources of proof

        The ease of access to sources of proof weighs in favor of this Court retaining jurisdictions.

Discovery has been ongoing in this district for almost a year. Defendant has not shown that moving

the lawsuit to China would allow discovery to proceed any quicker or more efficiently. Defendant

challenges Plaintiffs’ statement that the bulk of relevant evidence and witnesses are located in the

District, but makes no attempt to show that any documentary evidence is located in China. Nor

does Defendant respond to Plaintiff’s reasonable argument that most business records are stored

electronically and can be provided in electronic format without need for physical travel. Plaintiffs

have also explained that Nguyen and Ma, residents of this District, will be key witnesses at trial.

Defendant claims that Nguyen and Ma “do not have personal knowledge [of] the circumstances

relevant to the alleged stealing,” [84] at 18, but does not discuss any of Plaintiffs’ evidence

indicating otherwise. See [81] at 16 (explaining that Plaintiffs intend to rely on Nguyen and Ma

to testify about the development of Inventus’ trade secrets, the former ACE employees’ scope of

work, and their access to and use of Inventus’ trade secrets).

                2.     Compulsory process and costs for attendance of witnesses

        The second factor, compulsory process and costs of attendance for witnesses, is neutral.

Defendant claims that “requesting all the potential witnesses to travel to Illinois to testify in this



                                                  13
matter would impose an undue inconvenience and financial burden on the witnesses and parties.”

[65] at 13. However, as Plaintiffs point out, “[t]he only potential China-based witnesses in

AcePower’s initial disclosures are party employees, who are allowed by American courts to

provide remote video testimony for Chinese citizens from jurisdictions such as Macau or Hong

Kong, which are presently available to Chinese visitors and routinely used to provide remote

testimony.” [81] at 17. In any event, if the Court were to dismiss this action in favor of a Chinese

forum, U.S.-based witnesses would face the same or similar challenges traveling to China or

making alternative arrangements to provide testimony and otherwise participate in the litigation.

Further, to the extent that Defendant has concerns about its employees not speaking English,

translators may be used to assist during depositions and at trial; this is commonly done in this

district. Id. at 18.

                3.     Viewing the premises

        Neither party discusses viewing the premises, so it does not factor into the Court’s analysis.

                4.     Other practical issues

        Another factor that weighs in favor of the Court retaining jurisdiction is the clear

availability of video testimony in this jurisdiction. Defendant has not demonstrated that Plaintiffs’

witnesses would be able to participate in legal proceedings in China remotely. As explained above,

both the Chinese court and all the parties would have to agree to use video, which Mr. Fang asserts

is unlikely given the complexity of this case. The availability of video is especially important in

light of the continuing (though apparently changing) travel restrictions surrounding the COVID-

19 pandemic. Defendant claims that even taking a video deposition in Hong Kong should be

avoided as it “remains a COVID-19 hotspot.” [84] at 19. Given the lapse in time since Defendant

filed its brief and the growing availability of vaccines in the meantime, the Court is not particularly



                                                  14
persuaded by this argument. If travel is allowed between China and Hong Kong, a video deposition

from Hong Kong appears to be feasible.

        Finally, the Court is not persuaded by Defendant’s unsupported argument that “[a]

judgment rendered by this Court could only be enforced in China after a Chinese court reevaluates

the finality of the judgment and this Court’s competency in rendering such a judgment.” [65] at

13. Assuming that is true, the availability of a worldwide injunction in this district would outweigh

any concerns about a potential delay in this Court’s judgment being enforced in China.

        B.       Public Interest Factors

        The public interest factors, considered together, also weigh in favor of the Court retaining

jurisdiction.

                 1.     Court congestion

        Defendant does not address court congestion, but since this case has already been pending

here for nearly a year, the Court sees little efficiency to be gained by dismissing it in favor of

another forum.

                 2.     Local interests in having localized disputes decided at home

        While China “may have an interest in resolving a dispute involving one of is corporations,”

“Illinois also has an interest in remedying an alleged injury suffered by one of its residents,” which

concerns trade secrets developed in this district. Rowell v. Fanconia Minerals Corp., 582 F. Supp.

2d 1031, 1037 (N.D. Ill. 2008); see also Wasendorf v. DBH Brokerhaus AG, 2004 WL 2872763,

at *7 (N.D. Ill. Dec. 13, 2004) (Illinois has interest in “assuring remedial relief for its citizens who

have been injured by foreign actors”); cf. Luxottica, 2017 WL 1036576, at *2 (“The U.S.

trademark laws are primarily consumer protection laws so the United States and the State of Illinois




                                                  15
have a stronger interest in seeing that their citizens have the protection of these laws than a foreign

jurisdiction might have.”).

               3.      Issues of foreign law

       Issues of foreign law weigh in favor of retaining jurisdiction. United States law governs

Inventus’ DTSA claim, and therefore no choice of law analysis is required as to that claim. The

Court considers this to be the primary claim in the case, given its determination in the preliminary

injunction proceeding concerning likelihood of success. See [48] at 15-16 (concluding that

“Plaintiffs have not demonstrated a likelihood of establishing that the misappropriation alleged in

the complaint is actionable under the ITSA,” because the ITSA (unlike the DTSA) does not have

extraterritorial application and Plaintiffs did not establish that the relevant circumstances occurred

“primarily and substantially” in Illinois). Any discussion of the ITSA claim is therefore secondary

to the DTSA claim.

       To the extent that the ITSA claim has any relevance to the Court’s determination of whether

to retain jurisdiction, it favors remaining in this district. Illinois applies the “most significant

relationship” test to “find which state bears the most significant relationship to the occurrence and

the parties involved in the action, and then applies that state's laws.” Miller v. Long-Airdox Co.,

914 F.2d 976, 978 (7th Cir. 1990) (citing RESTATEMENT (SECOND)            OF   CONFLICTS   OF   LAWS §

145(2)). The contacts that the Court considers include: “the place where the injury occurred; the

place where the conduct causing the injury occurred; the parties’ domiciles, residences, places of

incorporation, and places of business; and the place where the parties’ relationship, if any, is

centered.” Id. “Generally, in a tort case, the two most important contacts are the place where the

injury occurred and the place where the conduct causing the injury occurred.” Id. “Illinois law

presumes that the law of the state where the injury occurred will govern ‘unless another state has



                                                  16
a more significant relationship to the occurrence or to the parties involved.’” Id. (quoting

Ferguson v. Kasbohm, 475 N.E.2d 984, 986 (Ill. App. 1985)); see also Greene, 206 F. Supp. 3d at

1383 (“Victim location and injurer location are valid considerations. But when they point to two

different jurisdictions they cancel out, leaving the place where the injury (and hence the tort)

occurred as the presumptive source of the law governing the accident.”).

       Inventus alleges that it was injured in this District, where it is headquartered. Defendant

points out that ICC, a Chinese corporation, must have been injured in China. But as far as the

Court can see, the primary potential injury appears to be to Inventus, which developed and owns

the trade secrets that are at the heart of this dispute. The Court finds it appropriate to apply the

presumption that the place of injury—Illinois—governs because Defendant has not shown that

China has a more significant relationship to the occurrence or the parties involved. Defendant has

never come to terms with Plaintiffs’ evidence that “ACE employees, while working for Plaintiff

and for the purpose of aiding Defendant, downloaded en masse volumes of documents that

originated at Inventus’s facilities in this District, and were either placed on a shared network drive

accessed by the employees or emailed to them, at their request.” [48] at 10. To the extent that

Inventus’ trade secrets were stolen from this District and used by Defendant to compete for the

same customers, courts in this District have an obvious interest in providing redress.

       Defendant also argues that China is the preferable forum because discovery will involve

analysis and application of Chinese procedural law and Hague Service Convention procedures.

The court sees no reason why a court in China would be better able to apply the Hague Service

Convention than this Court. Indeed, issues surrounding the Convention have already been

presented to Magistrate Judge Cummings. To the extent that the Court may need to interpret

Chinese procedural law, courts “do[] not view the mere potential for [foreign] law to play a role



                                                 17
in this case as a strong reason to dismiss.” Rowell, 582 F. Supp. 2d at 1037; see also ISI Int’l, Inc.

v. Borden Ladner Gervais LLP, 316 F.3d 731, 732 (7th Cir. 2003) (“[A] U.S. judge’s desire to

avoid the burden of mastering a new legal subject [is not] an adequate reason to send litigants

packing.”).

                4.      Unfairness of burdening forum citizens with jury duty

        The parties do not specifically address the burden of jury service. As this lawsuit involves

an injury to a business that is headquartered in this district, and concerns trade secrets developed

in this district, there would be nothing unfair about expecting individuals from this district to serve

on a jury to try Plaintiffs’ claims.

IV.     Conclusion

        For these reasons, the Court concludes that (1) Defendant has failed to demonstrate that

China is an available and adequate forum for litigating the parties’ dispute; and (2) the balance of

private and public factors weighs in favor of the Court retaining jurisdiction.            Therefore,

Defendant’s motion to dismiss based on forum non conveniens [136] is denied.




Dated: May 18, 2021                                    _________________________________
                                                       Robert M. Dow, Jr.
                                                       United States District Judge




                                                  18
